Citation Nr: 0628313	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for partial meniscectomy 
and degenerative joint disease of the right knee, including 
as secondary to the service-connected disability of 
lumbosacral spine with scoliosis and degenerative joint 
disease.

Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected disability of lumbosacral spine with 
scoliosis and degenerative joint disease.

Entitlement to service connection for hypertension.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with reflux esophagitis, including as 
secondary to the service-connected disability of lumbosacral 
spine with scoliosis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2006; a transcript 
of this hearing is of record.  At the travel board hearing, 
the veteran submitted additional evidence.  The veteran 
waived RO consideration of that evidence in a statement dated 
in April 2006. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record does not show 
that the veteran's partial meniscectomy and degenerative 
joint disease of the right knee is related to service or the 
veteran's service-connected back disability.

3.  The competent medical evidence of record does not show 
that the veteran's degenerative joint disease of the left 
knee is related to service or the veteran's service-connected 
back disability.

4.  Hypertension was not shown until many years after 
separation from service and no medical evidence otherwise 
links hypertension to service.  

5.  The competent medical evidence of record shows that the 
medications the veteran took for his service-connected back 
disability aggravated his GERD with reflux esophagitis.


CONCLUSIONS OF LAW

1.  Partial meniscectomy and degenerative joint disease of 
the right knee was not incurred or aggravated during active 
service; nor is it proximately due to or the result of 
service-connected disability of lumbosacral spine with 
scoliosis and degenerative joint disease.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303, 3.310(a) (2005).  

2.  Degenerative joint disease of the left knee was not 
incurred or aggravated during active service; nor is it 
proximately due to or the result of service-connected 
disability of lumbosacral spine with scoliosis and 
degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303, 3.310(a) (2005).  

3.  Hypertension was not incurred or aggravated during active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.159, 3.303, 3.307, 3.309 (2005).  

4.  GERD with reflux esophagitis is proximately due to 
service-connected disability of lumbosacral spine with 
scoliosis and degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet.  App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in October 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, 
including for conditions secondary to a service-connected 
condition.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claims, and the approximate time frame 
covered by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran he could 
submit his own statements or statements from others on his 
behalf.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in March 2006, the RO notified the 
veteran that in the event service connection is granted, a 
disability rating and effective date would be assigned.  The 
Board finds that this notice satisfied the requirements of 
Dingess/Hartman. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2002 rating decision, a Statement of the Case (SOC) dated in 
December 2003, and Supplemental Statements of the Case 
(SSOCs) dated in July 2004, June 2005, August 2005, and 
December 2005.  Together, these documents provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons for the denials.  The SOC and 
SSOCs provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board also notes 
that the VCAA notice was timely in that it was sent in 
October 2002, which was prior to the unfavorable AOJ decision 
of December 2002.  Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and has 
obtained medical records the veteran requested, including 
treatment records from the U.S. Naval Hospital in Portsmouth, 
Virginia and VA Medical Center (VAMC) in Dallas, Texas.  The 
RO has also provided the veteran with VA examinations on two 
separate occasions during the course of this appeal.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.




II.  Degenerative Joint Disease of the Left and Right Knees 

Evidence

Service medical records showed that the veteran received 
treatment for a lumbosacral strain in 1953 and 1954.  In a 
chronological record of medical care, dated in July 1953, a 
medical officer noted that the veteran complained of back 
pain that had been present for three years.  In a 
chronological record of medical care, dated in August 1954, a 
medical officer noted that the veteran received no relief 
from treatment recommended in an orthopedic consultation at 
the U.S. Naval Hospital in Bethesda, Maryland.  The medical 
officer transferred the veteran to the U.S. Naval Hospital in 
Portsmouth, Virginia for further evaluation.  

In a chronological record of medical care from the U.S. Naval 
Hospital in Portsmouth, Virginia, dated in August 1954, the 
medical examiner noted that x-rays revealed a transitional 
lumbosacral vertebra at the lumbosacral level.  In a record 
dated in September 1954, it was noted that the veteran had 
been discharged from the Army by reason of his back disorder.  
The service medical records were negative for any complaints, 
treatment, or diagnoses of knee disorders.  

A rating decision, dated in December 2002, showed that the 
veteran's congenital deformity of the lumbosacral spine with 
scoliosis and degenerative joint disease was service-
connected and evaluated as 40 percent disabling.  

Treatment records from VAMC in Dallas, Texas, dated in July 
1992, showed that the veteran presented with right knee pain.  
According to the record, the veteran cut his knee as a child 
but denied history of recent trauma.  In a record of 
treatment dated in November 1992, Dr. K.H. reported that the 
veteran had been admitted and that an arthroscopy of the 
right knee had been performed.
 
In a treatment record dated in September 1994, Dr. H.Y., a 
radiologist, stated that x-rays showed mild degenerative 
joint disease of the right knee, most probably old trauma 
with mild effusion.  Images of the left knee were determined 
to be negative for findings of a disorder.  

In a VAMC radiology report, dated in August 2000, Dr. Q.B. 
stated that x-rays showed no evidence of fracture or 
destruction lesion.  Dr. Q.B. noted possible 
osteochondromatosis of the right knee.   

Treatment records from VAMC in Dallas, Texas, dated in May 
2002 to July 2002, showed that the veteran received Synvisc 
injection treatment for degenerative joint disease in the 
right knee.  

In a VA examination report, dated in November 2002, the VA 
examiner stated that the veteran reported a history of right 
knee trauma as a child.  The VA examiner also noted the 
veteran's history of right knee surgery in 1990's.  The VA 
examiner conducted a physical examination and recorded 
findings in the report.  In the left knee, the VA examiner 
noted range of motion to 130 degrees, no tenderness, no 
fluid, no laxity, and slight crepitus with flexion.  In the 
right knee, the VA examiner noted a slight amount of fluid, 
some tenderness of the intrapatellar tendon, slight crepitus 
with flexion, no laxity, and range of motion to 120 degrees.  

The VA examiner's impression of the left knee was chronic 
sprain, minimal symptoms, no progression, and no significant 
disability.  The VA examiner's impression of the right knee 
was chronic traumatic arthritis, status post scoping 
procedure with continued knee pain, slight disability with 
slight progression.  The VA examiner stated that the knee 
disorder began in 1987 and required operative intervention in 
1995.  In the VA examiner's opinion, the knee problems were 
degenerative in nature and not secondary to the service-
connected back disability.  

At a hearing at the VARO in Waco, Texas before a Decision 
Review Officer (DRO) in October 2003, the veteran testified 
that his right knee problem started when he was on active 
duty on the USS Moore.  The veteran stated that he fell and 
then received treatment for his knee.  The veteran testified 
that he continued to have problems with his right knee and 
that he received treatment around 1952-1954 at the U.S. Naval 
Hospital, in Bethesda, Maryland and a hospital at Patuxent 
River, Maryland.  The veteran testified that he was placed on 
limited duty because of his knee injury.  

The veteran testified that he did not receive treatment for 
his knee disorder after discharge until one year later in 
Houston, Texas.  The veteran testified that he had received 
continuous treatment since then, but that he did not begin 
going to the VAMC until the 1970's.  The veteran testified 
that he saw private physicians prior to that but that they 
had passed away since then.  The veteran testified that one 
of the private physicians was Dr. G.  The veteran also 
testified to receiving surgery at VAMC on his right knee and 
that the doctors had told him it was an old injury.  

Regarding his left knee, the veteran testified that he began 
having problems with it approximately one year after injuring 
the right one.  The veteran testified that he complained of 
the left knee pain while in the military, but that he did not 
remember receiving treatment for it.  The veteran stated that 
he began seeing a doctor for the left knee in the 1960's.  
The veteran did not know what the doctors had told him 
regarding the etiology of his left knee pain.  

In the veteran's VA Form 9, dated in November 2003, he stated 
that he was treated for all of the conditions currently on 
appeal while in service and that he still suffered from them.

In a letter from Dr. G., received in February 1994, Dr. G. 
stated that he began to treat the veteran for back problems 
in 1965.  

In an undated statement, G.L., who had served with the 
veteran, described an injury the veteran had aboard the USS 
Moore.  G.L. stated that he recalled the veteran injuring his 
knee and nose after the veteran hit something coming off the 
ship.  G.L. recalled that blood was everywhere.  

In a VA examination report, dated in November 2005, the VA 
examiner noted the veteran's history of right knee surgery in 
the 1990's as reflected in the claims file.  The VA examiner 
also noted that the veteran had received cortisone shots to 
his right knee on several occasions.  The veteran reported 
that he had no problems with his left knee.  The veteran 
reported daily flare-ups in his right knee from walking too 
much.  The VA examiner stated that x-rays of the left knee, 
dated in October 2005, were normal.  X-rays of both knees, 
dated in July 2004, showed mild medial compartment joint 
space narrowing bilaterally.  

In the report, the VA examiner also noted that a physical 
examination revealed no abnormalities of the left knee.  
Regarding the right knee, the VA examiner reported limited 
range of motion laterally, but noted otherwise normal 
findings.  

The VA examiner diagnosed degenerative joint disease of 
bilateral knees, greater in the right than the left.  The VA 
examiner's opinion was that the veteran's degenerative joint 
disease of the knees was less likely than not related to the 
veteran's service-connected back condition.  

At the veteran's travel board hearing, in April 2006, the 
veteran testified that when in service, he fell from a height 
of four feet and landed on his knees and broke his nose.  The 
veteran testified that this occurred on a ship and that he 
received treatment there for the knee injury.  The veteran 
also testified that he received treatment for the injury to 
his knees at a naval hospital in Portsmouth, Virginia.  The 
veteran stated that he did not receive post-service treatment 
for his knees until the 1970's.  The veteran stated that he 
needed an operation on his right knee in the 1990's.  The 
veteran testified that his physicians have told him his knee 
disorders were related to his in-service injury.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131, 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

When there is an approximate balance of positive and negative 
evidence regarding any of the elements for service 
connection, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Analysis

The Board finds that entitlement to service connection is not 
warranted for either of the veteran's claimed knee disorders.  
The objective evidence fails to corroborate the veteran's 
recollection of receiving treatment for a knee injury while 
in service or shortly thereafter.  To the contrary, the 
service medical records are negative for any such injury and 
the earliest record of treatment after service for knee pain 
is dated in July 1992.  Moreover, no medical evidence 
directly links the veteran's present knee conditions to an 
incident in service.

The Board also finds that the veteran's knee disorders are 
not the result of his service-connected back disability.  In 
VA examination reports, two VA examiners concluded that the 
veteran's knee disorders were not likely related to the 
veteran's service-connected back disability.  Both of the VA 
examiner's opinions were supported by a rationale found to be 
persuasive when considered with the rest of the evidence of 
record, particularly the absence of documentation of 
treatment that the veteran claimed to have received.  Here, 
the objective medical evidence fails to show that the 
veteran's current knee disorders are proximately due to or 
the result of any service-connected disease or injury.

III.  Service Connection for Hypertension

Legal Criteria

In addition to the principles relating to service connection 
generally, hypertension is subject to a presumption of 
service connection in certain circumstances.  38 C.F.R. § 
3.309(a) (2005).  When hypertension is manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, service connection shall be 
presumed.  38 C.F.R. § 3.303, 3.307 (2005).

Evidence 

In a VA orthopedic examination, dated in December 1979, the 
VA examiner reported that the veteran stated he had 
hypertension.

At a hearing at the VARO in Waco, Texas before a Decision 
Review Officer (DRO) in October 2003, the veteran testified 
that he had high blood pressure in the military and that he 
received medication for it.  The veteran testified that after 
discharge, he received treatment for his hypertension one 
year later.  The veteran testified that he had been told his 
hypertension was a long-standing condition. 

At the veteran's travel board hearing, in April 2006, he 
testified that he did not remember whether he had high blood 
pressure while on active duty.  The veteran testified that he 
was first diagnosed with hypertension in the 1960's or 
1970's, at which time he began taking medications for it.  
The veteran testified that he continued to take medications 
for his hypertension.  

Treatment records from VAMC in Dallas Texas, dated in June 
1983 showed that the veteran had a diagnosis of hypertension.  
Treatment records dated in April 2006 showed that the veteran 
received a cardiac catheterization.  

Analysis

The Board finds that service connection for hypertension is 
not warranted.  There is no record of the veteran receiving 
treatment for hypertension while in service or within a one 
year period from separation.  The earliest record of a 
hypertension diagnosis is not until 20 years after separation 
from service and no medical opinion of record links the 
veteran's hypertension to any incident in service.  

The only evidence linking the veteran's hypertension to 
service are his own statements.  These statements are not 
probative in determining the etiology of this condition.  
Where, as here, the determinative issue involves a medical 
opinion, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
concludes that because hypertension was not shown until many 
years after separation from service and that no medical 
opinion otherwise links it to service, hypertension was not 
incurred or aggravated during service and cannot be presumed 
to have been incurred therein.  

IV.  Service Connection for GERD with Reflux Esophagitis

Evidence

In a VA examination report, dated in November 2002, Dr. M.D. 
stated that the claims file was not available for review, but 
that a great deal of the veteran's medical history was 
available in the VAMC computer bank.  Dr. M.D. noted that the 
veteran had an esophagogram in October 2000 at that facility.  
Dr. M.D. also noted that the veteran had a mid esophageal 
diverticulum in October 2000.  The report did not mention the 
cause of the esophageal diverticulum according the Dr. M.D.  

Dr. M.D. reported the following history as relayed by the 
veteran.  The veteran recalled having coughed his whole life 
from infancy.  The veteran reported that anti-inflammatory 
drugs he took for his back pain aggravated his heartburn.  
Dr. M.D. also noted that the veteran had an umbilical hernia 
repaired that was followed by a large diastasis recti that 
presented as a ventral hernia.  Dr. M.D. also noted a history 
of a left colon resection as reported by the veteran.  

Dr. M.D stated that in his opinion, the back medications did 
not cause his stomach problems.  Dr. M.D. stated that the 
veteran had had the problems for a long period of time and 
that the evidence was strong that the veteran had GERD, even 
though this was not previously demonstrated in a study done 
in October 2000.  Dr. M.D. explained that when the clinical 
history is definite enough, the condition could be diagnosed 
without radiographic confirmation.  Dr. M.D. felt that the 
veteran had GERD and that non-steroid anti-inflammatory drugs 
would very likely aggravate it, but would not cause it.  

At a hearing at the VARO in Waco, Texas before a Decision 
Review Officer (DRO) in October 2003, the veteran testified 
that prior to service he had no problems with GERD and that 
he incurred it probably from drinking while in the service.  
The veteran denied that he had a cough as a child.  He 
testified that he may have been treated for his GERD with 
Milk of Magnesia while in service.  

In a VA examination report, dated in November 2005, the VA 
examiner noted that the veteran complained of a cough that 
lasted as far back as the veteran could remember.  The 
examiner also noted that the veteran complained of heartburn 
and indigestion that was aggravated by any non-steroidal 
agents he took for his back pain.  The examiner saw no 
history of abdominal problems from the veteran's military 
records.  The examiner noted the veteran's present symptoms 
of nausea, vomiting, sharp pain, and indigestion.  The 
examiner also noted that the veteran had a history of 
esophageal diverticulum.

The VA examiner noted that a physical examination showed a 
hernia and abdominal scar.  

The VA examiner's diagnosis was a ventral hernia that had 
required numerous surgeries in the past to repair, GERD, and 
diverticulum.  The VA examiner stated his opinion that the 
veteran's stomach condition was less likely than not related 
to the veteran's service-connected back condition or any 
medication he took for the back condition.

At the veteran's travel board hearing, in April 2006, he 
testified that his GERD was the result of drinking alcohol in 
the Navy.  The veteran testified that he never drank before 
entering the Navy and that his drinking caused his intestines 
to bust in the 1980's.  The veteran stated that he received 
surgery at VAMC for this.  The veteran stated that no 
physician had told him his GERD was caused by drinking but 
that he knew from experience.  The veteran testified that he 
took medication for this condition before the surgery in the 
1980's.  

Analysis

The Board has considered the veteran's claim on both a direct 
and a secondary basis and concludes that service connection 
for GERD may be granted as secondary to the veteran's 
service-connected low back disability.  

While both VA examiners concluded that the medications taken 
for the service-connected low back disability did not cause 
the veteran's GERD, at least one VA examiner concluded that 
the medications taken for the service-connected back 
disability would "very likely" aggravate it. When the 
aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board finds the statement of 
the VA examiner to be sufficient medical evidence of a link 
between the medications and the veteran's claimed aggravation 
of his GERD.  Service connection is warranted on a secondary 
basis.

In finding that service connection is warranted for GERD on a 
secondary basis, the Board need not address the merits of the 
claim on a direct basis.   


ORDER

Service connection for partial meniscectomy and degenerative 
joint disease of the right knee, including as secondary to 
the service-connected disability of lumbosacral spine with 
scoliosis and degenerative joint disease is denied.

Service connection for degenerative joint disease of the left 
knee, including as secondary to secondary to the service-
connected disability of lumbosacral spine with scoliosis and 
degenerative joint disease is denied.

Service connection for hypertension is denied.

Service connection for GERD with reflux esophagitis, as 
secondary to the service-connected disability of lumbosacral 
spine with scoliosis and degenerative joint disease is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


